Detailed Action
	The communications received 10/10/2022 have been filed and considered by the Examiner. Claims 1, 3-6, and 8-10 are pending, claims 1, 3-5, and 8-10 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claims 1, 3-6, and 8-10 are rejected under 35 U.S.C. 103 by Solerno (US Pat No 4,208,176, hereinafter “Solerno”) in view of Demange (US 2017/0312964 hereinafter “Demange”).

Regarding claim 1, Solerno teaches an injection molding system (the material worked upon does not limit an apparatus claim, see MPEP 2115) comprising: 
an injection molding machine (see Fig. 2 showing the machine in the upper portion of the figure) comprising an injection unit and a mold forming a mold cavity (mold 17, Fig. 2), the injection unit adapted to receive and inject a molten (col. 1 ll. 17-35 teaches injecting molten plastic and cooling the molten plastic) expanding crosslinking plastic material (the material worked upon does not limit an apparatus claim, see MPEP 2115) into the mold cavity to form a molded part; 
a controller (see Fig. 2’s lower half showing the circuit diagram for a controller to control the operation including AND, OR, and NOT gates) adapted to control operation of the injection molding machine; and 
one or more sensors (temperature transducer 35; pressure transducer 19) coupled to the injection molding machine (see Fig. 2 showing the circuit diagram coupling) and the controller (see Fig. 2 showing the circuit diagram coupling); 
wherein at least one of the one or more sensors is adapted to measure at least one non- time dependent variable (see Fig. 2; col. 2 ll. 16-37 teach that pressure and/or temperature are measured throughout the molding process as time-independent variables; for example col. 4 l. 47 to col. 5 l. 33 teach that a holding stage commences after reaching dynamic pressure injection set point) during the injection mold cycle, wherein the controller is adapted to commence a hold profile (see Fig. 2; col. 4 l. 47 to col. 5 l. 33 teach that a holding stage commences after reaching dynamic pressure injection set point) for the expanding crosslinking polymer part and is further adapted to cause the molded part to be ejected (col. 5 l. 55 to col. 6 l. 47 teach that the part is ejected when the dynamic cool/cure pressure set point or the dynamic temperature set point are reached) from the mold cavity upon completing the hold profile and commence a cure profile (the molded continues to cool as it is ejected from the mold cavity; col. 5 l. 55 to col. 6 l. 47 teach the use of a dynamic cool/cure pressure set point or dynamic cool/cure temperature set point during a curing phase) for the molded part.
Solerno additionally teaches wherein the controller commences (see the circuit diagram in Fig. 2) the hold profile by commencing the hold profile when the measured at least one non-time dependent variable reaches (see Fig. 2; col. 4 l. 47 to col. 5 l. 33 teach that a holding stage commences after reaching dynamic pressure injection set point) a first threshold value, restricting (col. 5 ll. 31-32 teaches that the injection stage is terminated and the holding stage commences) additional molten expanding crosslinking polymer (the material worked upon does not limit an apparatus claim, see MPEP 2115) from being injected into the mold cavity, and terminating (col. 5 ll. 34-54 teach that dynamic hold pressure set point is reached a dynamic pressure holding transfer signal is initiated, which ends the holding stage) the hold profile when the measured at least one non-time dependent variables reaches a second threshold value. Solerno additionally teaches the measurement of a different non-time dependent value (temperature), said value reaching a third threshold value to determine removal from the mold [col. 6 l. 30 – col. 7 l. 33].

However, Solerno does not teach a stabilization tunnel (i.e. a cooling/curing tunnel).
Demange teaches a method of producing a polymer molded [Abstract] where a post processing step after removal from the mold is the prevention of embrittlement via the control of a temperature in a cooling tunnel [0029]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have put the product of Solerno into the cooling tunnel of Demange in order to prevent embrittlement. As the embrittlement occurs as a result of temperature, it would have similarly been obvious to have controlled the cooling process according to the third non-time dependent value of temperature. 
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Regarding claim 3, Solerno/Demange teach claim 1 and Solerno further teaches wherein the first threshold value is indicative of the mold cavity being substantially full of molten expanding cross linking polymer (col. 4 l. 63 to col. 5 l. 33 teaches that the dynamic injection set pressure is the pressure reached in the mold cavity during injection at which it is insured that the shot will completely fill the mold cavity if the predetermined holding pressure is maintained on the screw and at which the injection pressure can thus be changed to the holding pressure.).

Regarding claim 4, Solerno/Demange teach claim 1 and Solerno further teaches wherein the second threshold value is indicative of the molded being structurally sound (col. 5 ll. 34-54 teaches the dynamic holding set pressure is the pressure in the mold cavity after injection at which it is insured that the plastic in the mold has sufficiently solidified to maintain its shape or not be otherwise adversely affected without the external holding pressure exerted by the screw.).

Regarding claim 5, Solerno/Demange teach claim 1 and Solerno further teaches wherein the measured at least one non-time dependent variable comprises a cavity pressure value (col. 2 ll. 16-37 teach that pressure may be measured throughout the molding process as a time-independent variable).

Regarding claim 6, Solerno/Demange teach claim 1 and Solerno further teaches wherein the hold profile commences at a substantially constant pressure (Solerno refers to it as the dynamic holding “set” pressure; col. 5 ll. 55-68 teaches that the dynamic holding set pressure is set at dynamic holding pressure set point 27; see Fig. 2).

Regarding claim 8, Solerno/Demange teach claim 1 and Solerno further teaches wherein the third threshold value is indicative of the molded part being essentially fully formed for further processing (col. 6 ll. 20-47 teaches that the dynamic cool/cure set temperature is the temperature in the mold cavity after injection at which it is insured that the plastic in the mold has sufficiently solidified to be ejected without deforming or otherwise adversely affecting the molded part).

Regarding claim 9, Solerno/Demange teach claim 1 and Solerno further teaches wherein the measured different non-time dependent variable comprises a pressure value (under broadest reasonable interpretation a “different” non-time dependent variable may be a different type of non-time dependent variable, i.e. temperature vs. pressure, or it may be a non-time dependent variable probed at a different time; col. 5 l. 55 to col. 6 l. 19 teach the use of a dynamic cool/cure set pressure; this dynamic cool/cure set pressure is different from the dynamic pressure injection set point).

Regarding claim 10, Solerno/Demange teach claim 1 and Solerno further teaches wherein commencing the cure profile comprises allowing the molded part to cool for a predetermined amount of time (naturally the molded will cool outside of the mold for a period of time until it reaches ambient temperature; Solerno identifies dynamic pressure cool/cure set point and dynamic temperature cool/cure set point in Fig. 2, thus cooling may occur; col. 4 ll. 24-25 teach that during the cool/cure stage the plastic is allowed to cool, in the case of a thermoplastic resin).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 8-10 have been considered and the new limitations are addressed in the new rejection under 35 USC 103 as presented above.

Conclusion
                                                                                                                                                                                        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712